*926OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the case remitted to that court for a review of the facts.
Inasmuch as the request here for increased child support was predicated on the child’s right to receive adequate support, it was not necessary to demonstrate an unanticipated and unreasonable change in circumstances to justify an increase (see Matter of Brescia v Fitts, 56 NY2d 132, 138-140). It is sufficient in such a case that a change in circumstances has occurred warranting the increase in the best interests of the child. And, on this record, it cannot be said as a matter of law that the circumstances shown did not warrant an increase in the child support originally provided in the divorce decree (see id., at pp 140-141).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, with costs, and matter remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.